FORM 6-K/A U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedMarch 28, 2011 Commission File Number 1-15148 BRFBRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrants Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. CALENDAR OF CORPORATE EVENTS Company Name BRF  Brasil Foods S.A. Head Office Address Rua Jorge Tzachel, 475  Bairro Fazenda 88301-140  Itajaí - SC - Brazil Website www.brasilfoods.com Investor Relations Director Name: Leopoldo Saboya E-mail: acoes@brasilfoods.com Telephone(s): (5511) 2322-5061 / 5052 / 5050 / 5048 / 5051 Fax: (5511) 2322-5740 Investor Relation Manager Name: Edina Biava E-mail: acoes@brasilfoods.com Telephone(s): (5511) 2322-5061 / 5052 / 5050 / 5048 / 5051 Fax: (5511) 2322-5740 Newspapers (and place) in which the company releases its corporate actions Valor Econômico  São Paulo Diário Oficial do Estado  Santa Catarina Diário Catarinense  Santa Catarina Annual Financial Statements and Consolidated Financial Statements, related to the period ended on December 31, 2010. EVENT DATE Release to Shareholders 03/24/2011 Publication in the newspaper 03/25/2011 Sending to BOVESPA 03/24/2011 Standardized Financial Statements  DFP, related to the period ended on December 31, 2010. EVENT DATE Sending to BOVESPA 03/25/2011 Annual Financial Statements in international standards related to the period ended on December 31, 2010. EVENT DATE Sending to BOVESPA 03/25/2011 Payment of dividends/interest on company capital related to the period ended on December 31, 2010. Payment Event-Date Amount (R$) Value in R$/share Payment ON Interest on shareholders equity EMBD  Jun 17, 2010 08/27/2010 Interest on shareholders equity EMBD  Dec 16, 2010 02/24/2011 Formulário de Referência related to the period in course EVENT DATE Sending to BOVESPA 05/27/2011 Quaterly Information  ITR - Portuguese EVENT DATE Sending to BOVESPA Related to 1 st quarter 05/12/2011 Related to 2 nd quarter 07/28/2011 Related to 3 rd quarter 10/27/2011 1 Quaterly Information in English EVENT DATE Sending to SEC Related to 1 st quarter 05/12/2011 Related to 2 nd quarter 07/28/2011 Related to 3 rd quarter 10/27/2011 Ordinary General Meeting EVENT DATE Publication of Call for Meeting 03/28/2011 Sending of Call for Meeting to BOVESPA, followed by proposal, when available 03/25/2011 Date of Ordinary General Meeting 04/29/2011 Sending of the main decisions of the Ordinary General Meeting to BOVESPA 04/29/2011 Sending of the minutes of Ordinary General Meeting to BOVESPA 04/29/2011 Extraordinary General Meeting Scheduled EVENT DATE Publication of Call for Meeting 03/28/2011 Sending of Call for Meeting to BOVESPA, followed by proposal, when available 03/25/2011 Date of Extraordinary General Meeting 04/29/2011 Sending of the main decisions of the Extraordinary General Meeting to BOVESPA 04/29/2011 Sending of the minutes of Extraordinary General Meeting to BOVESPA 04/29/2011 Analyst Meeting EVENT DATE Date of Analyst Meeting, open to other interested parties SP  October 28, 2011 Conference Call EVENT DATE Conference Call 2010 Results. 03/25/2011 Conference Call 1Q11Results. 05/13/2011 Conference Call 2Q11 Results. 07/29/2011 Conference Call 3Q11 Results. 10/28/2011 Board Meetings already scheduled EVENT DATE Monthly Monthly 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 28, 2011 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
